PER CURIAM.
By granting appellees’ motion for judgment on the pleadings, the trial court entered a final order dismissing appellant Skubal’s counterclaim. To so rule, the court considered factual matters outside the pleadings. See Fla.R.Civ.P. 1.100(a) (defining “pleadings”). A motion for judgment on the pleadings under rule 1.140(c), Florida Rules of Civil Procedure must be decided on the pleadings, without reference to facts which may be properly considered under other procedural vehicles. E.g., J & J Utility Co. v. Windmill Village by the Sea Condominium No. I Ass’n, 485 So.2d 36 (Fla. 4th DCA 1986). Accordingly, the order appealed from is reversed and the case is remanded to the trial court.
REVERSED AND REMANDED.
*1127KLEIN and PARIENTE, JJ., and GROSS, ROBERT M., Associate Judge, concur.